 


                   IN THE UNITED STATES DISTRICT COURT 
                 FOR THE WESTERN DISTRICT OF WISCONSIN 
                                         
KATRINA NAUMANN,   
 
                   Plaintiff,                    JUDGMENT IN A CIVIL CASE 
      v. 
                                                    Case No. 15‐cv‐829‐wmc 
NANCY A. BERRYHILL, 
Acting Commissioner of Social Security 
 
                   Defendant. 
 
 
      This action came for consideration before the court with District Judge 
William M. Conley presiding.  The issues have been considered and a decision 
has been rendered. 
 
 
      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of 

plaintiff Katrina Naumann reversing the decision of Nancy A. Berryhill, Acting 

Commissioner of Social Security and remanding this case for further 

proceedings under sentence four of Section 205 of the Social Security Act, 42 

U.S.C. § 405(g).   

 
 
 
     s/ K. Frederickson, Deputy Clerk                        10/03/2018 
      Peter Oppeneer, Clerk of Court                            Date 
 




 
